Title: To Thomas Jefferson from James Monroe, 20 June 1806
From: Monroe, James
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            London June 20th. 1806.
                        
                        The opportunity by Mr. Bankhead is too favorable not to be taken advantage of to write you, altho I may be
                            able to add but little to what you find in my official dispatches. The business here has been suspended since the late
                            appointment was known & will remain so till Mr. Pinkney arrives. It was impossible for me to move in it after that
                            event, either with propriety or effect. besides it appeared that the object to be accomplished was of a more comprehensive
                            nature than that with which I was charged; and it was in every view expedient to comprize the whole in the same
                            adjustment. I most earnestly hope therefore that Mr. P. will soon be on the ground. I do not expect to hear from Mr. Fox
                            on any part of the business till the negotiation is opened under the new commission. He would I make no doubt have written
                            readily, a note of friendly assurances relative to the outrages at New York, but that would have been of little use, as it
                            would have been mere matter of profession. A formal application will become necessary, when I receive instructions on the
                            subject, on which the measure of this govt. will be founded. By desiring him to touch the general subject in the sentiment
                            expressed by him in our conferences, altho he readily promised a compliance yet I do not expect it. with respect to Mr.
                            Fox’s conduct in the whole of this business, my own opinion is, that in his conversation & promises to me, he was always
                            sincere, but found himself checked in the cabinet. He recd. always with pleasure every information which I was able to
                            give him, and on one occasion made use of the terms “that I must support him” in the point, on which we were speaking
                            (being that of the continuity of the voyage) in the sense in which I viewed the subject, and as I thought he did also. I
                            have thought that the freedom of his communications with me led him into engagements which he could not fulfill within the
                            time & manner he had promised, which gave him some embarrassment, and made him desirous of avoiding interviews under
                            those circumstances. I have great confidence that he will resume the subject when we are prepared for it, with the
                            disposition he has hitherto shewn. In the mean time I shall avoid every thing that may tend to irritate, indeed I shall do
                            all I can to conciliate. In agreing to suspend the business with Mr. Fox I asked him if I shod. leave the business where
                            it was, or attempt to forward it by confering with any of the other members of the cabinet? He said that I might speak
                            with Lord Auckland if an opportunity offered, who tho’ not a member of the cabinet had weight in the business. I shall do
                            so. I have seen & conferred with Lord Sidmouth, who seems
                            to be very well disposed. I have great hope that such a treaty may be formed, as will be satisfactory, and that it may be
                            done in time to let me return to the UStates in the course of the Autumn.
                        Mr. Sullivan Mr. Bowdoins secry., has lately arrived here & brought me a letter from Mr. Bowdoin, from
                            wh. I infer that his colleague & himself have not been on a confidential or cordial footing. He likewise brot. me
                            one from Genl. Armstrong, who refers to another of a prior date which has not yet come to hand. It wod. be very
                            unfortunate if any thing shod. occur to prevent proper harmony & cooperation between these gentlemen in the business
                            intrusted to them. Not being master of the subject it is impossible for me to impart to you any correct ideas on it. As
                            Mr. Bowdoin has hinted the circumstance to me, I shall notice it so far in my reply, as to advise him most earnestly to
                            lose sight of every personal consideration, shod. such exist between them, in an effort the most calm & decisive in his
                            power, to promote the success of the negotiation. I shall press the idea that as the business had been transferr’d to
                            France by Spain, since the issue at Madrid, that our minister at Paris must necessarily have an important agency in it. I
                            am also disposed to suggest the advantage of harmony to Genl. Armstrong tho’ he has said nothing to me on the subject.
                            Mr. Sullivan assures me that Mr. Bowdoin will do every thing in his power to acquit himself to the just claims of his
                            govt. & country, which corresponds with the opinion I formed of him in a short acquaintance last year. I hope therefore
                            that this business will have a fair experiment in their hands and that it will completely succeed. I hint the above
                            circumstance however that you may be attentive to whatever occurs, since so much depends in the present state of affairs,
                            on a happy conclusion of it. I shall communicate to both these gentlemen the state of affrs. here, by Mr. Sullivan on his
                            return. He expected to have seen his two brothers here on his arrival, but it seems they are in Scotland. Shod. he
                            decline a visit there, he will probably return in a few days to Paris.
                        Mr. Bankhead was with me in Spain as Secry. of Legation. Mr. Graham having left Mr. P. it became necessary
                            to have some one in that character, wh. I hope will be approved. His conduct in that station where he had much to do
                            was perfectly satisfactory. He had a desire of obtaining an appointment in the consulate for which I think him well
                            qualified. Should he persist in it, I hope it may be possible to confer one on him. I feel great concern respecting my
                            affairs of which I have recd. no acct whatever for more than a year past. My family desire their best regards to you
                            & Mr. Randolph & his Lady. Be so good as to remember us also to Mr. Madison & his. I have little merit with our
                            neighbours, the Mr. Carr’s Mr. Divers & Col. Lewis having never written them owing to the continual expectation of
                            getting home before I cod hope to receive an answer, which has existed for more than a year past. We sincerely hope to
                            find you all in good health on our return. I am Dear Sir with great respect & regard your friend & servant
                        
                            Jas. Monroe
                            
                        
                    